COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Cicilio Garcia v. Alicia Lozano

Appellate case number:    01-20-00441-CV

Trial court case number: 2015-57194

Trial court:              55th District Court of Harris County

        After receiving notice from the court reporter that appellant had not made financial
arrangements for the filing of the reporter’s record, this Court issued a notice on August 4, 2020,
advising appellant that the Court might require appellant to file his brief and decide those issues
that did not require a reporter’s record for decision.
        On September 29, 2020, this Court issued an order noting that it had granted appellant’s
motion for extension of time to file the reporter’s record until November 6, 2020. The Court
denied appellant’s motion for extension of time to file the brief and stated that appellant’s brief
was due within 30 days after the supplemental clerk’s record and the reporter’s record were filed
in this Court.
        The supplemental clerk’s record was filed on December 31, 2020, but the reporter’s record
was not filed. Although the reporter’s record was due on November 6, 2020, the court reporter
filed a second notice on December 31, 2020, advising this Court that appellant had not made
financial arrangements for the filing of the reporter’s record.
        Because appellant has not made financial arrangements for the filing of the reporter’s
record, the court will consider and decide those issues or points that do not require a reporter’s
record for a decision. See TEX. R. APP. P. 37.3(c) (stating that, if clerk’s record has been filed,
appellate court may consider and decide those issues or points that do not require a reporter’s
record). Appellant’s brief is ordered filed within 30 days of the date of this order.

       It is so ORDERED.

Judge’s signature: ____/s/ Richard Hightower_____
                    Acting individually  Acting for the Court


Date: __April 13, 2021____